DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waumans et al. (2011/0115385).
With respect to claim 1, Waumans teaches a lighting device (200) comprising: a lighting unit (10) having a lighting a light (10a) and a light cover (40), the light cover having an adjustable degree of optical scattering (paragraph 53; Figs. 5, 6, and 10); and a control unit (30) configured to adjust the light cover to an appropriate degree of optical scattering according to a growing stage of a cultivation subject (paragraphs 47 and 53); wherein the light cover comprises a cover film (133) and a driving unit (131 and 136), the cover film having a plurality of scattering zones (leftmost 2r and center 2r in Fig. 10), each of the scattering zones having a different degree of optical scattering (Fig. 10 and paragraph 74; *note that leftmost 2r has less scattering when no voltage applied than center 2r when voltage is applied), and the driving unit being configured to change the scattering zone to which the light is irradiated (*note that each scattering zone 2r is changed by the driving unit and therefore reasonably interpreted to read on the driving unit being configured to change the scattering zone to which the light is irradiated) by moving the cover film according to instructions from the control unit (paragraph 74, *note that the liquid crystal molecules are a portion of the cover film that is moved by the driving unit to change the scattering zone).  
As for claim 2, Waumans teaches wherein the plurality of scattering zones (2r) are partitioned along a lengthwise direction of the light cover (Fig. 10).  
As for claim 3, Waumans teaches wherein the cover film has at least one of a concentration of an optical-scattering agent, a type of the optical-scattering agent, a particle size of the optical-scattering agent, and a layer thickness of the optical-scattering agent configured differently for each of the scattering zones (paragraph 74).	
As for claim 4, Waumans further comprising a monitoring unit (50) configured to determine the growing stage of the cultivation subject (paragraph 46), wherein the control unit controls the driving unit of the light cover based on a growth-state value provided by the monitoring unit (paragraphs 46-47).  

Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchida et al. (2011/0317099).
With respect to claim 9, Fuchida teaches a method for manufacturing a lighting cover (100), comprising: partitioning a light cover of a synthetic resin material (11) into a plurality of scattering zones (20, 31, and 32) along a lengthwise direction of a film-type light cover (Fig. 1B); and coating an optical-scattering agent on the light cover such that each of the plurality of scattering zones has a different degree of optical scattering (paragraph 20).  
As for claim 12, Fuchida teaches wherein the coating comprises: coating the optical-scattering agent such that at least one of a concentration of the optical-scattering agent, a type of the optical-scattering agent, a particle size of the optical- scattering agent, and a layer thickness of the optical-scattering agent is configured differently for each of the scattering zones (Fig. 1B and paragraph 20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Waumans in view of Speer (2019/0082611).
With respect to claim 5, Waumans teaches all of the claimed elements, as is discussed above, except for explicitly teaching a supplementary lighting cover having an adjustable degree of optical scattering and configured to be detachably mounted to a lighting device (claim 5).
As for claim 5, Speer also drawn to lighting attachment devices, teaches a supplementary lighting cover (70) having an adjustable degree of optical scattering and configured to be detachably mounted to a lighting device (paragraph 21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the detachably mounted supplementary lighting cover of Speer with the lighting attachment device of Waumans, in order to provide a desired light focus/scatter that is solid-state and does not require electric power. 

	As for claims 6-8, Waumans and Speer teach all of the claimed elements, as is discussed above. 

Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive. 
The Applicant initially argues that “Waumans fails to teach a control unit configured to adjust the light cover to an appropriate degree of optical scattering according to a growing stage of a cultivation subject.” But in the section referenced by the Applicant, Waumans explicitly teach producing a “beam shape control signal, and in this way lighting of the horticultural growth 100 by beam 11 may be optimal, while superfluous lighting is minimized and changes in appearance (like growth) and/or movement of the horticultural growth 100 can be taken into account.” Just from this section it is clear that Waumans teaches a control unit (“beam shape control signal”) to adjust the light cover to an appropriate degree of optical scattering (“may be optimal”) according to a growing state (“like growth and/or movement”) of a cultivation subject (“horticultural growth”). 
Further, The Applicant argues that “Waumans relates to the lighting range becoming narrower as the cultivation subject grows, while the present invention relates to the lighting range becoming wider as the cultivation subject grows.” This argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. This distinction is not explicitly claimed in the claim language.
The Applicant argues that Waumans does not disclose that the light cover comprises a cover film and a driving unit, the cover film having a plurality of scattering zones, each of the scattering zones having a different degree of optical scattering, and the driving unit being configured to change the scattering zone to which the light is irradiated by moving the cover film according to instructions of the control unit. Contrary to the Applicant’s arguments, Waumans teaches wherein the light cover comprises a cover film (133) and a driving unit (131 and 136), the cover film having a plurality of scattering zones (leftmost 2r and center 2r in Fig. 10), each of the scattering zones having a different degree of optical scattering (Fig. 10 and paragraph 74; *note that leftmost 2r has less scattering when no voltage applied than center 2r when voltage is applied), and the driving unit being configured to change the scattering zone to which the light is irradiated (*note that each scattering zone 2r is changed by the driving unit and therefore reasonably interpreted to read on the driving unit being configured to change the scattering zone to which the light is irradiated) by moving the cover film according to instructions from the control unit (paragraph 74, *note that the liquid crystal molecules are a portion of the cover film that is moved by the driving unit to change the scattering zone). In this case the scattering zones have a different degree of optical scattering because leftmost 2r has less scattering when no voltage applied than center 2r when voltage is applied. The scattering zone to which the light is irradiated is changed (top Fig. 10 changed to bottom Fig. 10) by the driving unit (131 and 136). Further, liquid crystal modules 132 being reoriented is reasonably interpreted as moving the cover film according to instructions of the control unit, since the liquid crystal molecules are a portion of the cover film that is moved by the driving unit to change the scattering zone. While the Present Application discloses in Figs. 9-10 changing the scattering zone to which the light is irradiated by moving the cover film so that a light no longer illuminates a same scattering zone but instead illuminates a neighboring of the scattering zone, the claim language does not require this feature. 
With respect to claims 9-12, the Applicant argues that Fuchida does not “disclose or suggest partitioning a lighting cover of a synthetic resin material into a plurality of scattering zones along a lengthwise direction of a film-type light cover, and coating an optical-scattering agent on the lighting cover such that each of the plurality of scattering zones has a different degree of optical scattering. Rather, Fuchida only discloses partitioning into regions with diffusing particles 20 and other regions.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Simply stating the claim language and then stating what the Applicant interprets that Fuchida teaches does not constitute specifically pointing out how the language of the claims patentably distinguishes them from the Fuchida reference.
With respect to claims 5-8, the Applicant argues that Speer does not teach the elements that are taught by Waumans. But Speer is not relied upon to teach such elements. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        5/11/2022